Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.Applicant’s election without traverse of Group I, claims 1-11 in the reply filed on February 7, 2022 is acknowledged.
2.Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 is indefinite in reciting that the second dose includes “uniformly exposing all of a surface of the polymer film” when claim 1 sets forth that the second dose exposes a region that was not previously exposed.  Ie, the recitation in claim 2 that indicates that all portions of the film are exposed contradicts that set forth in claim 1 whereby certain regions of the film are not exposed to the second dose of radiation and as such, claim 2 fails to further modify claim 1.
3.The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Kaneko et al 6,438,307 (see Fig. 2D).
.  
4.The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaneko et al 6,438,307 (see col. 11, line 9 through col. 12, line 45; col. 13, line 48 through col. 14, line 10; Figs. 2A-2D).
Kaneko et al (see Figs. 2A-2D) discloses the basic claimed method of forming a waveguide in a polymer film (13) disposed on a substrate (11) by subjecting the polymer film (13) made of a material having a refractive index that decreases by exposure to radiation (see col. 10, lines 7-13) to two successive radiation exposure steps—see Fig. 2B and Fig. 2C.  The first step in Fig. 2B exposes the entire film so that the intermediate film (13) has a refractive index suitable for the core and the second step is selectively applied to regions of the film that are to become the cladding so that the refractive index in these regions becomes lower than that of the core.  The film is then heated—col. 12, 
5.Claims 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaneko et al in view of PCT Publication WO 2017/059445 (see paragraph 0015; 240 in Fig. 2A).
Kaneko et al discloses the basic claimed method as set forth in paragraph 4, supra, the primary reference essentially lacking a showing of how the polymer film is used.  PCT -445 discloses forming a waveguide from a polymer film that is applied as a tape (240) on a substrate (230) between two photonic chips (210 and 220).  It would have been obvious to one of ordinary skill in the art at the time of invention to have formed the waveguide of Kaneko et al as taught by PCT -445 to facilitate the formation of a desired photonic integrated circuit.  Adhesives are conventional in the art—Official Notice is hereby taken of this—and such would have been an obvious feature for the tape of the combination as applied to ensure that the tape is—and stays—properly positioned on the substrate.  
6.Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATHIEU D VARGOT whose telephone number is (571)272-1211. The examiner can normally be reached on Mon-Fri from 9 to 6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina A Johnson, can be reached at telephone number 571 272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/MATHIEU D VARGOT/Primary Examiner, Art Unit 1742